EXHIBIT 10.2


SECURITY AGREEMENT


1.           Identification.


This Security Agreement (the “Agreement”), dated as of December 5, 2007, is
entered into by and between Rim Semiconductor Company, a Utah corporation
(“Parent”), NV Entertainment, Inc., a California corporation (“Guarantor” and
together with Parent, each a “Debtor” and collectively the “Debtors”),
and Barbara R. Mittman, as collateral agent acting in the manner and to the
extent described in the Collateral Agent Agreement defined below (the
“Collateral Agent”), for the benefit of the parties identified on Schedule A
hereto (collectively, the “Lenders”).


2.           Recitals.


2.1           The Lenders have made, are making and will be making loans to
Parent (the “Loans”).  It is beneficial to each Debtor that the Loans were made
and are being made.


2.2           The Loans are and will be evidenced by certain promissory notes
(each a “Note”) issued by Parent on or about the date of and after the date of
this Agreement pursuant to one or more subscription agreements (each a
“Subscription Agreement”) to which Parent and Lenders are parties.  The Notes
are further identified on Schedule A hereto and were and will be executed by
Parent as “Borrower” or “Debtor” for the benefit of each Lender as the “Holder”
or “Lender” thereof.


2.3           In consideration of the Loans made and to be made by Lenders to
Parent and for other good and valuable consideration, and as security for the
performance by Parent of its obligations under the Notes and as security for the
repayment of the Loans and all other sums due from Debtors to Lenders arising
under the Transaction Documents (as defined in the Subscription Agreement), and
any other agreement between or among them (collectively, the “Obligations”),
each Debtor, for good and valuable consideration, receipt of which is
acknowledged, has agreed to grant to the Collateral Agent, for the benefit of
the Lenders, a security interest in the Collateral (as such term is hereinafter
defined), on the terms and conditions hereinafter set forth.  Obligations
include all future advances by Lenders to Debtor made pursuant to the
Subscription Agreement.


2.4           The Lenders have appointed the Collateral Agent pursuant to that
certain Collateral Agent Agreement dated at or about the date of this Agreement
(“Collateral Agent Agreement”), among the Lenders and Collateral Agent.


2.5           The following defined terms which are defined in the Uniform
Commercial Code in effect in the State of New York on the date hereof are used
herein as so defined:  Accounts, Chattel Paper, Documents, Equipment, General
Intangibles, Instruments, Inventory and Proceeds.  Other capitalized terms
employed herein shall have the meanings attributed to them in the Subscription
Agreement.


3.           Grant of General Security Interest in Collateral.


3.1           As security for the Obligations of Debtors, each Debtor hereby
grants the Collateral Agent, for the benefit of the Lenders, a security interest
in the Collateral.


3.2           “Collateral” shall mean all of the following property of Debtors:

1

--------------------------------------------------------------------------------



(A)           All now owned and hereafter acquired right, title and interest of
Debtors in, to and in respect of all Accounts, Goods, real or personal property,
all present and future books and records relating to the foregoing and all
products and Proceeds of the foregoing, and as set forth below:


(i)           All now owned and hereafter acquired right, title and interest of
Debtors in, to and in respect of all: Accounts, interests in goods represented
by Accounts, returned, reclaimed or repossessed goods with respect thereto and
rights as an unpaid vendor; contract rights; Chattel Paper; investment property;
General Intangibles (including but not limited to, tax and duty claims and
refunds, registered and unregistered patents (including but not limited to the
patents, patents pending and applications set forth on Schedule B hereto),
trademarks, service marks, certificates, copyrights trade names, applications
for the foregoing, trade secrets, goodwill, processes, drawings, blueprints,
customer lists, licenses, whether as licensor or licensee, chooses in action and
other claims, and existing and future leasehold interests in equipment, real
estate and fixtures); Documents; Instruments; letters of credit, bankers’
acceptances or guaranties; cash moneys, deposits; securities, bank accounts,
deposit accounts, credits and other property now or hereafter owned or held in
any capacity by Debtors, as well as agreements or property securing or relating
to any of the items referred to above;


(ii)           Goods:  All now owned and hereafter acquired right, title and
interest of Debtors in, to and in respect of goods, including, but not limited
to:


(a)           All Inventory, wherever located, whether now owned or hereafter
acquired, of whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Debtors’ business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to any Debtor by its customers or repossessed by any Debtor and all of Debtors’
right, title and interest in and to the foregoing (including all of a Debtor’s
rights as a seller of goods);


(b)           All Equipment and fixtures, wherever located, whether now owned or
hereafter acquired, including, without limitation, all machinery, furniture and
fixtures, and any and all additions, substitutions, replacements (including
spare parts), and accessions thereof and thereto (including, but not limited to
Debtors’ rights to acquire any of the foregoing, whether by exercise of a
purchase option or otherwise);


(iii)           Property:  All now owned and hereafter acquired right, title and
interests of Debtors in, to and in respect of any other personal property in or
upon which a Debtor has or may hereafter have a security interest, lien or right
of setoff;


(iv)           Books and Records:  All present and future books and records
relating to any of the above including, without limitation, all computer
programs, printed output and computer readable data in the possession or control
of the Debtors, any computer service bureau or other third party; and


(v)           Products and Proceeds:  All products and Proceeds of the foregoing
in whatever form and wherever located, including, without limitation, all
insurance proceeds and all claims against third parties for loss or destruction
of or damage to any of the foregoing.


(B)           All now owned and hereafter acquired right, title and interest of
Debtors in, to and in respect of the following:

2

--------------------------------------------------------------------------------



(i)           the shares of stock of the Guarantor, which the Debtor represents
equal 100% of the equity ownership interest in the Guarantor, the certificates
representing such shares together with an executed stock power, and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares;


(ii)           all additional shares of stock, partnership interests, member
interests or other equity interests from time to time acquired by Debtor, in any
Subsidiary (as defined in the Subscription Agreement) not a Subsidiary of the
Debtor on the date hereof (“Future Subsidiaries”), the certificates representing
such additional shares, and other rights, contractual or otherwise, in respect
thereof and all dividends, distributions, cash, instruments, investment property
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such additional
shares, interests or equity; and


(iii)           all security entitlements of Debtor in, and all Proceeds of any
and all of the foregoing in each case, whether now owned or hereafter acquired
by Debtor and howsoever its interest therein may arise or appear (whether by
ownership, security interest, lien, claim or otherwise).


           3.3           The Collateral Agent is hereby specifically authorized,
after the Maturity Date (defined in the Notes) accelerated, or after the
occurrence of an Event of Default (as defined herein) and the expiration of any
applicable cure period, to transfer any Collateral into the name of the
Collateral Agent and to take any and all action deemed advisable to the
Collateral Agent to remove any transfer restrictions affecting the Collateral.


4.           Perfection of Security Interest.


4.1           Each Debtor shall prepare, execute and deliver to the Collateral
Agent UCC-1 Financing Statements.  The Collateral Agent is instructed to prepare
and file at each Debtor’s cost and expense, financing statements in such
jurisdictions deemed advisable to the Collateral Agent, including but not
limited to the States of Utah and Delaware.  The Financing Statements are deemed
to have been filed for the benefit of the Collateral Agent and Lenders
identified on Schedule A hereto.


4.2           Upon the execution of this Agreement, Parent shall deliver to
Collateral Agent stock certificates representing all of the shares of
outstanding capital stock of the Guarantor (the “Securities”).  All such
certificates shall be held by or on behalf of Collateral Agent pursuant hereto,
and shall be delivered in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank, all in form and substance satisfactory to
Collateral Agent.


4.3           All other certificates and instruments constituting Collateral
from time to time required to be pledged to Collateral Agent pursuant to the
terms hereof (the “Additional Collateral”) shall be delivered to Collateral
Agent promptly upon receipt thereof by or on behalf of Debtors.  All such
certificates and instruments shall be held by or on behalf of Collateral Agent
pursuant hereto, and shall be delivered in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment or undated stock powers executed in blank, all in form and substance
satisfactory to Collateral Agent.  If any Collateral consists of uncertificated
securities, unless the immediately following sentence is applicable thereto,
Debtors shall cause Collateral Agent (or its custodian, nominee or other
designee) to become the registered holder thereof, or cause each issuer of such
securities to agree that it will comply with instructions originated by
Collateral Agent with respect to such securities without further consent by
Debtors.  If any Collateral consists of security entitlements, Debtors shall
transfer such security entitlements to Collateral Agent (or its custodian,
nominee or other designee) or cause the applicable securities intermediary to
agree that it will comply with entitlement orders by Collateral Agent without
further consent by Debtors.

3

--------------------------------------------------------------------------------



4.4           Within five (5) days after the receipt by a Debtor of any
Additional Collateral, a Pledge Amendment, duly executed by such Debtor, in
substantially the form of Annex I hereto (a “Pledge Amendment”), shall be
delivered to Collateral Agent in respect of the Additional Collateral to be
pledged pursuant to this Agreement. Each Debtor hereby authorizes Collateral
Agent to attach each Pledge Amendment to this Agreement and agrees that all
certificates or instruments listed on any Pledge Amendment delivered to
Collateral Agent shall for all purposes hereunder constitute Collateral.


4.5           If Debtor shall receive, by virtue of Debtor being or having been
an owner of any Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by Debtor pursuant to Section 5.2 hereof) or in securities or other
property or (iv) dividends or other distributions in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, Debtor shall receive such stock
certificate, promissory note, instrument, option, right, payment or distribution
in trust for the benefit of Collateral Agent, shall segregate it from Debtor’s
other property and shall deliver it forthwith to Collateral Agent, in the exact
form received, with any necessary endorsement and/or appropriate stock powers
duly executed in blank, to be held by Collateral Agent as Collateral and as
further collateral security for the Obligations.


5.           Distribution.


5.1           So long as an Event of Default does not exist, Debtors shall be
entitled to exercise all voting power pertaining to any of the Collateral,
provided such exercise is not contrary to the interests of the Lenders and does
not impair the Collateral.


5.2.          At any time an Event of Default exists or has occurred and is
continuing, and any applicable cure period has expired, all rights of Debtors,
upon notice given by Collateral Agent, to exercise the voting power and receive
payments, which it would otherwise be entitled to pursuant to Section 5.1, shall
cease and all such rights shall thereupon become vested in Collateral Agent,
which shall thereupon have the sole right to exercise such voting power and
receive such payments.


5.3           All dividends, distributions, interest and other payments which
are received by Debtors contrary to the provisions of Section 5.2 shall be
received in trust for the benefit of Collateral Agent as security and Collateral
for payment of the Obligations shall be segregated from other funds of Debtors,
and shall be forthwith paid over to Collateral Agent as Collateral in the exact
form received with any necessary endorsement and/or appropriate stock powers
duly executed in blank, to be held by Collateral Agent as Collateral and as
further collateral security for the Obligations.


6.           Further Action By Debtors; Covenants and Warranties.


6.1           Collateral Agent at all times shall have a perfected security
interest in the Collateral.  Each Debtor represents that it has and will
continue to have full title to the Collateral free from any liens, leases,
encumbrances, judgments or other claims, other than the security interest
granted herein, “Permitted Liens”, as such term is defined in the _____________,
and the security interests described in Schedule 6.1.  The Collateral Agent’s
security interest in the Collateral constitutes and will continue to constitute
a first, prior and indefeasible security interest in favor of Collateral Agent,
subject only to the security interests described on Schedule 6.1.  Each Debtor
will do all acts and things, and will execute and file all instruments
(including, but not limited to, security agreements, financing statements,
continuation statements, etc.) reasonably requested by Collateral Agent to
establish, maintain and continue the perfected security interest of Collateral
Agent in the perfected Collateral, and will promptly on demand, pay all costs
and expenses of filing and recording, including the costs of any searches
reasonably deemed necessary by Collateral Agent from time to time to establish
and determine the validity and the continuing priority of the security interest
of Collateral Agent, and also pay all other claims and charges that, in the
opinion of Collateral Agent, exercised in good faith, are reasonably likely to
materially prejudice, imperil or otherwise affect the Collateral or Collateral
Agent’s or Lenders’ security interests therein.

4

--------------------------------------------------------------------------------



6.2           Except in connection with sales of Collateral, in the ordinary
course of business, for fair value, and except for Collateral which is
substituted by assets of identical or greater value (with the consent of the
Collateral Agent) or which is inconsequential in value, each Debtor will not
sell, transfer, assign or pledge those items of Collateral (or allow any such
items to be sold, transferred, assigned or pledged), without the prior written
consent of Collateral Agent other than a transfer of the Collateral to a
wholly-owned United States formed and located subsidiary or to another Debtor on
prior notice to Collateral Agent, and provided the Collateral remains subject to
the security interest herein described.  Although Proceeds of Collateral are
covered by this Agreement, this shall not be construed to mean that Collateral
Agent consents to any sale of the Collateral, except as provided herein.  Sales
of Collateral in the ordinary course of business shall be free of the security
interest of Lenders and Collateral Agent and Lenders and Collateral Agent shall
promptly execute such documents (including without limitation releases and
termination statements) as may be required by Debtors to evidence or effectuate
the same.


6.3           Each Debtor will, at all reasonable times during regular business
hours and upon reasonable notice, allow Collateral Agent or its representatives
free and complete access to the Collateral and all of such Debtor’s records
which in any way relate to the Collateral, for such inspection and examination
as Collateral Agent reasonably deems necessary.


6.4           Each Debtor, at its sole cost and expense, will protect and defend
this Security Agreement, all of the rights of Collateral Agent and Lenders
hereunder, and the Collateral against the claims and demands of all other
persons.


6.5           Debtors will promptly notify Collateral Agent of any levy,
distraint or other seizure by legal process or otherwise of any part of the
Collateral, and of any threatened or filed claims or proceedings that are
reasonably likely to affect or impair any of the rights of Collateral Agent
under this Security Agreement in any material respect.


6.6           Each Debtor, at its own expense, will obtain and maintain in force
insurance policies covering losses or damage to those items of Collateral which
constitute physical personal property, which insurance shall be of the types
customarily insured against by companies in the same or similar business,
similarly situated, in such amounts (with such deductible amounts) as is
customary for such companies under the same or similar circumstances, similarly
situated.  Debtors shall make the Collateral Agent a loss payee thereon to the
extent of its interest in the Collateral. Collateral Agent is hereby irrevocably
(until the Obligations are paid in full) appointed each Debtor’s
attorney-in-fact to endorse any check or draft that may be payable to such
Debtor so that Collateral Agent may collect the proceeds payable for any loss
under such insurance.  The proceeds of such insurance, less any costs and
expenses incurred or paid by Collateral Agent in the collection thereof, shall
be applied either toward the cost of the repair or replacement of the items
damaged or destroyed, or on account of any sums secured hereby, whether or not
then due or payable.


6.7           Collateral Agent may, at its option, and without any obligation to
do so, pay, perform and discharge any and all amounts, costs, expenses and
liabilities herein agreed to be paid or performed by Debtor upon Debtor’s
failure to do so.  All amounts expended by Collateral Agent in so doing shall
become part of the Obligations secured hereby, and shall be immediately due and
payable by Debtor to Collateral Agent upon demand and shall bear interest at the
lesser of 15% per annum or the highest legal amount allowed from the dates of
such expenditures until paid.

5

--------------------------------------------------------------------------------



6.8           Upon the request of Collateral Agent, Debtors will furnish to
Collateral Agent within five (5) business days thereafter, or to any proposed
assignee of this Security Agreement, a written statement in form reasonably
satisfactory to Collateral Agent, duly acknowledged, certifying the amount of
the principal and interest and any other sum then owing under the Obligations,
whether to its knowledge any claims, offsets or defenses exist against the
Obligations or against this Security Agreement, or any of the terms and
provisions of any other agreement of Debtors securing the Obligations.  In
connection with any assignment by Collateral Agent of this Security Agreement,
each Debtor hereby agrees to cause the insurance policies required hereby to be
carried by such Debtor, if any, to be endorsed in form satisfactory to
Collateral Agent or to such assignee, with loss payable clauses in favor of such
assignee, and to cause such endorsements to be delivered to Collateral Agent
within ten (10) calendar days after request therefor by Collateral Agent.


6.9           Each Debtor will, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Collateral Agent may reasonably require to perfect its
security interest hereunder.


6.10          Debtors represent and warrant that they are the true and lawful
exclusive owners of the Collateral, free and clear of any liens and encumbrances
other than Permitted Liens.


6.11          Each Debtor hereby agrees not to divest itself of any right under
the Collateral except as permitted herein absent prior written approval of the
Collateral Agent, except to a subsidiary organized and located in the United
States on prior notice to Collateral Agent provided the Collateral remains
subject to the security interest herein described.


6.12           Each Debtor shall cause each Subsidiary of such Debtor not in
existence on the date hereof to execute and deliver to Collateral Agent promptly
and in any event within ten (10) days after the formation, acquisition or change
in status thereof (A) a guaranty guaranteeing the Obligations and (B) if
requested by Collateral Agent, a security and pledge agreement substantially in
the form of this Agreement together with (x) certificates evidencing all of the
capital stock of each Subsidiary of and any entity owned by such Subsidiary, (y)
undated stock powers executed in blank with signatures guaranteed, and (z) such
opinion of counsel and such approving certificate of such Subsidiary as
Collateral Agent may reasonably request in respect of complying with any legend
on any such certificate or any other matter relating to such shares and (C) such
other agreements, instruments, approvals, legal opinions or other documents
reasonably requested by Collateral Agent in order to create, perfect, establish
the first priority of or otherwise protect any lien purported to be covered by
any such pledge and security agreement or otherwise to effect the intent that
all property and assets of such Subsidiary shall become Collateral for the
Obligations.  For purposes of this Agreement, “Subsidiary” means, with respect
to any entity at any date, any corporation, limited or general partnership,
limited liability company, trust, estate, association, joint venture or other
business entity) of which more than 30% of (A) the outstanding capital stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such entity, (B) in
the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (C) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such entity.  Annex I annexed hereto
contains a list of all Subsidiaries of the Debtors as of the date of this
Agreement.

6

--------------------------------------------------------------------------------



7.           Power of Attorney.


At any time after an Event of Default has occurred, and only after the
applicable cure period as set forth in this Agreement and the other Transaction
Documents, and is continuing, each Debtor hereby irrevocably constitutes and
appoints the Collateral Agent as the true and lawful attorney of such Debtor,
with full power of substitution, in the place and stead of such Debtor and in
the name of such Debtor or otherwise, at any time or times, in the discretion of
the Collateral Agent, to take any action and to execute any instrument or
document which the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement.  This power of attorney is coupled
with an interest and is irrevocable until the Obligations are satisfied.


8.           Performance By The Collateral Agent.


If a Debtor fails to perform any material covenant, agreement, duty or
obligation of such Debtor under this Agreement, the Collateral Agent may, after
any applicable cure period, at any time or times in its discretion, take action
to effect performance of such obligation.  All reasonable expenses of the
Collateral Agent incurred in connection with the foregoing authorization shall
be payable by Debtors as provided in Paragraph 12.1 hereof.  No discretionary
right, remedy or power granted to the Collateral Agent under any part of this
Agreement shall be deemed to impose any obligation whatsoever on the Collateral
Agent with respect thereto, such rights, remedies and powers being solely for
the protection of the Collateral Agent.


9.           Event of Default.


An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Notes, the Subscription Agreement, and any other
agreement to which one or more Debtors and a Lender are parties relating to the
Offering.   Upon and after any Event of Default, and after the applicable cure
period, if any, any or all of the Obligations shall become immediately due and
payable at the option of the Collateral Agent, for the benefit of the Lenders,
and the Collateral Agent may dispose of Collateral as provided below.  A default
by Debtor of any of its material obligations pursuant to this Agreement and any
of the Transaction Documents (as defined in the Subscription Agreement) shall be
an Event of Default hereunder and an “Event of Default” as defined in the Notes,
and Subscription Agreement.


10.           Disposition of Collateral.


Upon and after any Event of Default which is then continuing, and after any
applicable cure period:


10.1           The Collateral Agent may exercise its rights with respect to each
and every component of the Collateral, without regard to the existence of any
other security or source of payment for the Obligations.  In addition to other
rights and remedies provided for herein or otherwise available to it, the
Collateral Agent shall have all of the rights and remedies of a lender on
default under the Uniform Commercial Code then in effect in the State of New
York.


10.2           If any notice to Debtors of the sale or other disposition of
Collateral is required by then applicable law, five (5) business days prior
written notice (which Debtors agree is reasonable notice within the meaning of
Section 9.612(a) of the Uniform Commercial Code) shall be given to Debtors of
the time and place of any sale of Collateral which Debtors hereby agree may be
by private sale.  The rights granted in this Section are in addition to any and
all rights available to Collateral Agent under the Uniform Commercial Code.

7

--------------------------------------------------------------------------------



10.3          The Collateral Agent is authorized, at any such sale, if the
Collateral Agent deems it advisable to do so, in order to comply with any
applicable securities laws, to restrict the prospective bidders or purchasers to
persons who will represent and agree, among other things, that they are
purchasing the Collateral for their own account for investment, and not with a
view to the distribution or resale thereof, or otherwise to restrict such sale
in such other manner as the Collateral Agent deems advisable to ensure such
compliance.  Sales made subject to such restrictions shall be deemed to have
been made in a commercially reasonable manner.


10.4           All proceeds received by the Collateral Agent for the benefit of
the Lenders in respect of any sale, collection or other enforcement or
disposition of Collateral, shall be applied (after deduction of any amounts
payable to the Collateral Agent pursuant to Paragraph 12.1 hereof) against the
Obligations pro rata among the Lenders in proportion to their interests in the
Obligations.   Upon payment in full of all Obligations, Debtors shall be
entitled to the return of all Collateral, including cash, which has not been
used or applied toward the payment of Obligations or used or applied to any and
all costs or expenses of the Collateral Agent incurred in connection with the
liquidation of the Collateral (unless another person is legally entitled
thereto).  Any assignment of Collateral by the Collateral Agent to Debtors shall
be without representation or warranty of any nature whatsoever and wholly
without recourse.  To the extent allowed by law, each Lender may purchase the
Collateral and pay for such purchase by offsetting up to such Lender’s pro rata
portion of the purchase price with sums owed to such Lender by Debtors arising
under the Obligations or any other source.


11.           Waiver of Automatic Stay.   Debtor acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against Debtor, or if any of the Collateral should become the subject of any
bankruptcy or insolvency proceeding, then the Collateral Agent should be
entitled to, among other relief to which the Collateral Agent or Lenders may be
entitled under the Note, Subscription Agreement and any other agreement to which
the Debtor, Lenders or Collateral Agent are parties, (collectively “Loan
Documents”) and/or applicable law, an order from the court granting immediate
relief from the automatic stay pursuant to 11 U.S.C. Section 362 to permit the
Collateral Agent to exercise all of its rights and remedies pursuant to the Loan
Documents and/or applicable law.  Debtor EXPRESSLY WAIVES THE BENEFIT OF THE
AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362.  FURTHERMORE, Debtor EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE COLLATERAL AGENT TO ENFORCE ANY OF ITS RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.  Debtor hereby consents
to any motion for relief from stay which may be filed by the Collateral Agent in
any bankruptcy or insolvency proceeding initiated by or against Debtor, and
further agrees not to file any opposition to any motion for relief from stay
filed by the Collateral Agent.  Debtor represents, acknowledges and agrees that
this provision is a specific and material aspect of this Agreement, and that the
Collateral Agent would not agree to the terms of this Agreement if this waiver
were not a part of this Agreement.  Debtor further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Collateral Agent nor any person acting on behalf of the Collateral
Agent has made any representations to induce this waiver, that Debtor has been
represented (or has had the opportunity to be represented) in the signing of
this Agreement and in the making of this waiver by independent legal counsel
selected by Debtor and that Debtor has had the opportunity to discuss this
waiver with counsel.   Debtor further agrees that any bankruptcy or insolvency
proceeding initiated by Debtor will only be brought in the Federal Court within
the Southern District of New York.

8

--------------------------------------------------------------------------------



12.           Miscellaneous.


12.1                      Expenses.  Debtors shall pay to the Collateral Agent,
on demand, the amount of any and all reasonable expenses, including, without
limitation, attorneys’ fees, legal expenses and brokers’ fees, which the
Collateral Agent may incur in connection with (a) sale, collection or other
enforcement or disposition of Collateral; (b) exercise or enforcement of any the
rights, remedies or powers of the Collateral Agent hereunder or with respect to
any or all of the Obligations upon breach or threatened breach; or (c) failure
by Debtors to perform and observe any agreements of Debtors contained herein
which are performed by the Collateral Agent.


12.2                      Waivers, Amendment and Remedies.  No course of dealing
by the Collateral Agent and no failure by the Collateral Agent to exercise, or
delay by the Collateral Agent in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof, and no single or partial exercise
thereof shall preclude any other or further exercise thereof or the exercise of
any other right, remedy or power of the Collateral Agent.  No amendment,
modification or waiver of any provision of this Agreement and no consent to any
departure by Debtors therefrom, shall, in any event, be effective unless
contained in a writing signed by the Collateral Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  The rights, remedies and powers of the Collateral
Agent, not only hereunder, but also under any instruments and agreements
evidencing or securing the Obligations and under applicable law are cumulative,
and may be exercised by the Collateral Agent from time to time in such order as
the Collateral Agent may elect.


12.3                      Notices.  All notices or other communications given or
made hereunder shall be in writing and shall be personally delivered or deemed
delivered the first business day after being faxed (provided that a copy is
delivered by first class mail) to the party to receive the same at its address
set forth below or to such other address as either party shall hereafter give to
the other by notice duly made under this Section:


To Debtors:                                          Rim Semiconductor Company
305 NE 102nd Avenue, Suite 350
Portland, Oregon 97220
Attn: Brad Ketch, CEO
Fax: (503) 257-6700


With a copy, which shall not constitute notice, by telecopier only to:


Lawrence B. Mandala, Esq.
Munck Butrus Carter, P.C.
600 Banner Place
12770 Coit Road
Dallas, TX 75251
Fax: (972) 628-3616


To Lenders:                                       To the addresses and
telecopier numbers set forth
on Schedule A




To the Collateral Agent:                     Barbara R. Mittman, Esq.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575

9

--------------------------------------------------------------------------------



If to Debtor, Lender or Collateral Agent,
with a copy by telecopier only to:


Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575


Any party may change its address by written notice in accordance with this
paragraph.


12.4                      Term; Binding Effect.  This Agreement shall (a) remain
in full force and effect until payment and satisfaction in full of all of the
Obligations; (b) be binding upon each Debtor, and its successors and permitted
assigns; and (c) inure to the benefit of the Collateral Agent, for the benefit
of the Lenders and their respective successors and assigns.


12.5                      Captions.  The captions of Paragraphs, Articles and
Sections in this Agreement have been included for convenience of reference only,
and shall not define or limit the provisions hereof and have no legal or other
significance whatsoever.


12.6                      Governing Law; Venue; Severability.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction, except to the
extent that the perfection of the security interest granted hereby in respect of
any item of Collateral may be governed by the law of another jurisdiction.  Any
legal action or proceeding against a Debtor with respect to this Agreement may
be brought in the courts in the State of New York or of the United States for
the Southern District of New York, and, by execution and delivery of this
Agreement, each Debtor hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Each Debtor hereby irrevocably waives any objection which they may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
aforesaid courts and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.  If any provision of this
Agreement, or the application thereof to any person or circumstance, is held
invalid, such invalidity shall not affect any other provisions which can be
given effect without the invalid provision or application, and to this end the
provisions hereof shall be severable and the remaining, valid provisions shall
remain of full force and effect.


12.7                      Entire Agreement.  This Agreement contains the entire
agreement of the parties and supersedes all other agreements and understandings,
oral or written, with respect to the matters contained herein.


12.8                      Counterparts/Execution.  This Agreement may be
executed in any number of counterparts and by the different signatories hereto
on separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument.  This Agreement may be executed by facsimile signature and delivered
by facsimile transmission.


13.           Intercreditor Terms.  As between the Lenders, any distribution
under paragraph 10.4 shall be made proportionately based upon the remaining
principal amount (plus accrued and unpaid interest) to each as to the total
amount then owed to the Lenders as a whole.  The rights of each Lender hereunder
are pari passu to the rights of the other Lenders hereunder.  Any recovery
hereunder shall be shared ratably among the Lenders according to the then
remaining principal amount owed to each (plus accrued and unpaid interest) as to
the total amount then owed to the Lenders as a whole.

10

--------------------------------------------------------------------------------



14.           Termination; Release.  When the Obligations have been indefeasibly
paid and performed in full or all outstanding Convertible Notes have been
converted to common stock pursuant to the terms of the Convertible Notes and the
Subscription Agreements, this Agreement shall  terminate, and the Collateral
Agent, at the request and sole expense of the Debtors, will execute and deliver
to the Debtors the proper instruments (including UCC termination statements)
acknowledging the termination of the Security Agreement, and duly assign,
transfer and deliver to the Debtors, without recourse, representation or
warranty of any kind whatsoever, such of the Collateral, including, without
limitation, Securities and any Additional Collateral, as may be in the
possession of the Collateral Agent.


15.           Collateral Agent.


15.1                      Collateral Agent Powers.  The powers conferred on the
Collateral Agent hereunder are solely to protect its interest (on behalf of the
Lenders) in the Collateral and shall not impose any duty on it to exercise any
such powers.


15.2                      Reasonable Care.  The Collateral Agent is required to
exercise reasonable care in the custody and preservation of any Collateral in
its possession; provided, however, that the Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any of the
Collateral if it takes such action for that purpose as any owner thereof
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Event of Default, and after any applicable cure
period, but failure of the Collateral Agent to comply with any such request at
any time shall not in itself be deemed a failure to exercise reasonable care.




[THIS SPACE INTENTIONALLY LEFT BLANK]



11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement,
as of the date first written above.



“DEBTOR”                                                                                     
RIM SEMICONDUCTOR COMPANY
a Utah corporation






By: _____________________________________


Its: _____________________________________




“SUBSIDIARY”
NV ENTERTAINMENT, INC.
a California corporation






By: _____________________________________


Its: _____________________________________
“THE COLLATERAL AGENT”
BARBARA R. MITTMAN
 
 
 
 
____________________________________________
 
 
 
    
 
 
APPROVED BY “LENDERS”:
 
 
 
 
 
By:_____________________________________
Print Name of Signator:______________________
 
By:__________________________________________
Print Name of Signator:___________________________







 


This Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.



12

--------------------------------------------------------------------------------



 
SCHEDULE A TO SECURITY AGREEMENT




LENDERS
NOTE PRINCIPAL
PURCHASE
PRICE
BESSIE WEISS FAMILY PARTNERSHIP LP
11627 Telegraph Road, Suite 200
Santa Fe Springs, CA 90676
Fax: (562) 861-2332
$277,777.77
$250,000.00
BURSTEINE & LINDSAY SECURITY CORP.
140 Birmensdorfer Ste
CH 8003 Zurich, Switzerland
Fax: 4144 451-0946
$111,111.11
$100,000.00
CMS CAPITAL
9612 Van Nuys Blvd. #108
Panorama City, CA 91402
Fax: (818) 907-3372
$333,333.33
$300,000.00
CONGREGATION SHAREI CHAIM
128 Hadassah Lane
Lakewood, NJ 08701
Fax: (732) 367-9899
$194,444.44
$175,000.00
BRIO CAPITAL L.P.
401 East 34th Street, Suite 33C
New York, NY 10016
Fax: (646) 390-2158
$166,666.67
$150,000.00
JOHN M. FIFE
303 East Wacker Drive #311
Chicago, IL 60601
Fax: (312) 819-9701
$277,777.77
$250,000.00
ALPHA CAPITAL ANSTALT
Pradafant 7 Furstentums
Vaduz, Lichtenstein
Fax: 011 423 232-3196
$333,333.33
$300,000.00
BRISTOL INVESTMENT FUND, LTD.
c/o Caledonian Fund Services Limited
69 Dr. Roy’s Drive
George Town, Grand Cayman
Cayman Islands
Fax: (310) 696-0334
$333,333.33
$300,000.00
DOUBLE U MASTER FUND, L.P.
Harbour House,
Waterfront Drive, Road Town
Tortola, BVI
Fax: (284) 494-4771
$611,111.11
$550,000.00
(surrender of bridge note)
WHALEHAVEN CAPITAL FUND LIMITED
c/o FWS Capital Ltd.
3rd Floor, 14 Par-Laville Road
Hamilton, Bermuda HM08
Fax: (441) 295-5262
$333,333.33
$300,000.00
HARBORVIEW MASTER FUND LP
2nd Floor, Harbour House, Waterfront Drive
Road Town, Tortola, British Virgin Islands
Fax: 284-494-4771
$277,777.77
$250,000.00
MONARCH CAPITAL FUND LTD.
2nd Floor, Harbour House, Waterfront Drive
Road Town, Tortola, British Virgin Islands
Fax: 284-494-4771
$277,777.77
$250,000.00
TOTALS
$3,527,777.73
$3,175,000.00





13

--------------------------------------------------------------------------------











SCHEDULES TO
 
SECURITY AGREEMENT
 
by and among
 
RIM SEMICONDUCTOR COMPANY,


NV ENTERTAINMENT, INC.,


and


BARBARA R. MITTMAN,
as Collateral Agent for the Benefit of the Certain Parties
 
 

14

--------------------------------------------------------------------------------


 
Schedule B
 
Patents, Patents Pending and Applications


United States Patents:
 
   
Title of Case
Patent No./
Publication No.:
              Filing Date:
     
TIMING RECOVERY WITH
MINIMUM JITTER MOVEMENT
 
6,138,244
 
09/30/1998
     
TURBO TRELLIS-CODED
MODULATION
 
6,671,327
 
05/01/2000
     
METHOD AND APPARATUS FOR
CONNECTING BROADBAND VOICE AND
DATA SIGNALS TO TELEPHONE SYSTEMS
 
 
    6,674,845
 
 
06/21/2001
     
PRECURSOR DECISION FEEDBACK
EQUALIZER (PDFE)
 
6,697,423
 
10/10/2000
     
PARALLEL TURBO TRELLIS-CODED
MODULATION
 
6,757,859
 
05/01/2000
     
DMT BIT ALLOCATION WITH
IMPERFECT TEQ
 
6,999,507
 
12/20/2000
     
SOFT-DECISION DECODING OF
CONVOLUTIONALLY ENCODED
CODEWORD
 
 
6,999,531
 
 
02/26/2001
     
METHOD AND SYSTEM FOR PERFORMING
A FAST-FOURIER TRANSFORM
 
7,024,443
 
11/08/2002
     
METHOD AND APPARATUS FOR
CONNECTING BROADBAND VOICE AND
DATA SIGNALS TO TELEPHONE SYSTEMS
 
 
7,106,855
 
 
04/12/2001
     
FLEXIBLE BIT SELECTION USING TURBO
TRELLIS-CODED MODULATION
 
2002/0136320
 
03/18/2002
     


15

--------------------------------------------------------------------------------





 
DMT PEAK REDUCTION WITHOUT
AFFECTING TRANSMISSION SIGNAL
 
2002/0159550
 
03/01/2002
     
FAST FOURIER TRANSFORM SIGNAL
PROCESSING
 
2003/0145026
 
01/30/2003
METHOD OF REDUCING PEAK-TO-
AVERAGE RATIO IN MULTI-CARRIER COMMUNICATIONS SYSTEMS
 
 
2005/0141410
 
 
10/29/2004
     
METHOD OF INCREASING CHANNEL
CAPACITY OF FFT AND IFFT ENGINES
 
2005/0152409
 
10/29/2004
     
COMMUNICATING DATA USING
WIDEBAND COMMUNICATIONS
 
2004/258168
 
08/30/2002
     
COMMUNICATING DATA USING
WIDEBAND COMMUNICATIONS
 
2005/063479
 
08/30/2002

 
16

--------------------------------------------------------------------------------


 
Schedule 6.1


Senior Security Interests


To secure certain obligations under Senior Secured Promissory Notes issued
pursuant to the Bridge Loan Agreement dated as of July 26, 2007, the Company
executed a Security Interest Agreement dated as of July 26, 2007, by and among
the Company, certain Secured Parties identified therein, and Kreiger & Prager,
LLP, as agent for the Secured Parties. Under the terms of the Security Interest
Agreement, the Company granted the Secured Parties a continuing security
interest in all right, title and interest of the Company in and to all of the
following, whether now owned or (except as with respect to Intellectual Property
and general intangibles referred to below) hereafter acquired and wherever
located: All assets of the Company, including, but not limited to: all personal
and fixture property of every kind and nature, including without limitation all
goods (including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts (including accounts
receivable), chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, and all general intangibles now owned
(including all payment intangibles); all Equipment; all Intellectual Property;
and any and all claims, rights and interests in any of the above, and all
guaranties and security for any of the above, and all substitutions and
replacements for, additions, accessions, attachments, accessories, and
improvements to, and proceeds (including proceeds of any insurance policies,
proceeds of proceeds and claims against third parties) of, any and all of the
above, and all Company’s books relating to any and all of the above. The Company
will repay its obligations under the July 26, 2007 Bridge Loan Agreement with
the proceeds received by the Company pursuant to the Subscription Agreement.
Upon repayment of this Bridge Loan, the security interest will be released.


17

--------------------------------------------------------------------------------



ANNEX I
 
TO
 
SECURITY AGREEMENT
 
PLEDGE AMENDMENT
 
This Pledge Amendment, dated _________ __ 200_, is delivered pursuant to Section
4.3 of the Security Agreement referred to below.  The undersigned hereby agrees
that this Pledge Amendment may be attached to the Security Agreement, dated
December 5, 2007, as it may heretofore have been or hereafter may be amended,
restated, supplemented or otherwise modified from time to time and that the
shares listed on this Pledge Amendment shall be hereby pledged and assigned to
Collateral Agent and become part of the Collateral referred to in such Security
Agreement and shall secure all of the Obligations referred to in such Security
Agreement.




Name of Issuer
Number
of Shares
Class
Certificate
Number(s)
 
NV ENTERTAINMENT, INC.
     
 
 
     
 
 
     
 
 
     





RIM SEMICONDUCTOR COMPANY








By:   _____________________________________


 
 
18

--------------------------------------------------------------------------------